Title: To Thomas Jefferson from John Harvie, Jr., 25 January 1791
From: Harvie, John, Jr.
To: Jefferson, Thomas



Dr Sir
Richmond Jany. 25th. 1791

Your Letter dated so far back as the 2nd. of November has been withheld till the 12th. of this Month when it was deliver’d to me by Colo. Bell from Charlottesville. I should then have Immediately Answer’d it but as I Conceive there must be the want of Recollection, or some Misunderstanding in Circumstances either in you or Colo. Randolph respecting the 490 Acres of Land near Edge Hill, I thought it best to Address a Letter to Colo. Randolph on the Subject, and to await his Answer previous to my Writing to you. The Information that I now Collect from him is that about  Eighteen or twenty Years past, you told him that you had made an Entry for him with the Surveyor of Albemarle he thinks Staples for a parcel of Vacant Land Adjoining his Edge Hill tract, and that you would have it Survey’d for him, that either before or soon after your Departure for Europe, James Marks Located a Land Office Treasury warrant upon the same Land, which Location if Carry’d into Survey Colo. Randolph threatened with a Caveat. This threat alarming Marks he propos’d a Division of the Land which was Acceeded to and Colo. Randolph Consented that the Survey should be made upon Marks’s Warrant. It was in this Stage of the Business that I became the purchaser of Mr. Marks’s Lands, Including his Moiety in this Survey, as well as his Original tract and gave him what was thought a high price for the whole, every Shilling of which has been long since paid. At the time of my purchase from Mr. Marks or at any Subsequent period till you did me the honour of Writing to me on the Subject, I am positive I never heard a Whisper of your Claim from any person, and indeed as I was told that Colo. Randolphs Entry had been made for him by you I entertained no Suspicion of their being a Contending Right, and I really must believe that Mr. Marks Considered your Entry and Colo. Randolphs as one and the same thing, as I can no otherways Account for his Agreeing to Divide the Land with that Gentleman, and it was under the Influence of this Agreement I am told that Anderson Bryan Consented to have the Survey made upon Marks’ location, for let his pretences now be what they may the Survey return’d to the Land Office is every word in his own hand Writing. He was Guilty of a very Reprehensible Breach of his duty if he Survey’d for Marks knowing that you had a better legal Right Unsatisfy’d at the time. The Survey was return’d to the Land Office in December 1784. and Continued Open to the Objection and Caveat of every person till June 1786 when a Grant issued not in my Name only, but in my name and Thomas M. Randolphs being the Assignees of James Marks as Tenants in Common. Within all that time no Information was given me by either of your Agents of your having any Right Infring’d by the Survey. If I had Suppos’d the Title questionable, it was then in my power to have held so much of the purchase Money as would have been equal to an Indemnification for the loss of the Land. What Induces me strongly to Suppose that you have Considered Colo. Randolphs Entry as a distinct Interest from Mr. Marks’s Survey is that after seeing and holding some Conversation with you about Marks’s Survey last Winter I made proposals  to Colo. Randolph for the purchase of part of his Edge Hill tract and upon Confirming of that Bargain he offer’d me his Moiety of the 490 Acres Survey. I mention’d your pretentions to it. He then told me he believ’d that Matter was all set right for he had reminded you of his Entry, which you Recollected and had Admitted its priority. Considering this as a Relinquishment of your Claim, I became the purchaser of his Moiety and actually paid him for it the sum of Seventy five pounds. I very well know when a Grant has been fraudulently or surreptiously Obtain’d it will not stand in Equity, but throughout this whole Business my Title wore a very different Aspect, and cannot be shaken by any legal Discussion. But this is not the footing upon which I wish this or any other Subject to stand between you and me. I am willing the Matter should be referr’d to Mutual friends and if under all its Circumstances it shall appear Right for me to Surrender the whole or any part of it to you, I shall Conform to such Opinion. If on the other hand upon this Statement of my Claim, my Equity appears more Substantial than your own, I know you two well to entertain any doubt of your being ready to declare it. If the 490 Acres of Land did not lye Immediately back of the Land I purchas’d of Mr. Marks Colo. Randolph and my Mother I should Consider it of very little Value for of the whole I am told not more than 150 Acres can be Cultivated and that lyes upon the steepest part of the Mountain. The rest is so pav’d with Rock and Stone and runs on the very Top of the Mountain as to be Altogether a Barren. I have been oblidg’d to Write part of this Letter so hastily that I would be at the trouble of transcribing it if I was not fearful that you may have already Suppos’d that I had been backward in Answering yours and therefore as this is now ready for the Stage I am [obliged to] let it go. Your favoring me with a Letter now and then will Afford me very high Satisfaction, for I at all times shall be with the highest Esteem Dr Sir Yr Most Obt. & Affec. Servt.,

Jno. Harvie.

